Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 02/25/2022, with respect to the previous claim objection of claim 1 have been fully considered and are persuasive.  The previous claim objection of claim 1 has been withdrawn. 

Applicant’s arguments, see applicant arguments/remarks, filed 02/25/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments filed 02/25/2022 regarding the prior art rejections have been fully considered but they are not persuasive. 
	Applicant first argues that prior art Marty does not teach acquiring multiple echoes. Applicant goes on to state that Marty teaches only acquiring echoes at one echo time. The echo time being 3.45 ms. 
	However, the examiner respectfully disagrees. Marty explicitly discloses “The echo time (TE), repetition time (TR), and prescribed FA varied throughout the sequence (Figure 1B and Supporting Information Table S1, which is available online)” [Section 2.1 on page 622]. This is also disclosed in the description of Fig. 1 which states “B, Prescribed FA, TE, and TR were varied [See Fig. 1 description.]. Therefore, the arguments are not considered persuasive.
	Applicant further argues that Mary does not teach curve fitting algorithms. Applicant further states that Marty teaches comparing signals to a dictionary. 
	However, the examiner again respectfully disagrees. As can be seen in Fig. 3 of Marty and the corresponding description, curve fitting is used. The curve fitting is used to generate the Fat Fraction and Water T1 maps [See Fig. 3(a), wherein curve fitting is performed and corresponding the description. See also Page 623, which teaches signal evolution fitting. Pages 624-628 and 632 which also teaches fitting. See also rest of reference.]. Therefore,  the arguments are not considered persuasive. 
	The prior art rejection in view of Marty stands.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty (“MR fingerprinting for water T1 and fat fraction quantification in fat infiltrated skeletal muscles”).

Regarding claim 1, Marty teaches a method for using a multi-echo magnetic resonance imaging (MRI) that simultaneously quantifies T1 and fat fraction in an anatomical region of interest, the method comprising: 
	performing a radial single shot multi-echo acquisition of the anatomical region of interest [See Pulse sequence in Fig. 1 and Section 2.1 which teaches radial k-space trajectories. See also rest of reference.], wherein the radial single shot multi-echo acquisition comprises:
		 applying a preparation pulse to invert longitudinal magnetization of the anatomical region of interest [Fig. 1, wherein an inversion pulse is shown. See also rest of reference.], 
		acquiring a plurality of radial readouts at different echo times (TE) after the preparation pulse [Section 2.1 wherein different echo times are used. There are also different spokes at the different echo times. “The echo time (TE), repetition time (TR), and prescribed FA varied throughout the sequence (Figure 1B and Supporting Information Table S1, which is available online)” Section 2.1 on page 622 and Fig. 1 description. See also rest of reference.], and
		continuously sampling a magnetization recovery curve using the plurality of radial readouts to yield a plurality of radial spokes [See Fig. 1, wherein an inversion pulse causes the magnetization recovery and the radial spokes are acquired during the magnetization recovery. See also rest of reference.]; 
	grouping the radial spokes for each TE together to generate under-sampled k-space data for each TE [Section 2.1 wherein the radial spokes are grouped. See also rest of reference.]; and 
	reconstructing the under-sampled k-space data into a plurality of multi-echo images corresponding to the different echo times [Section 2.1 wherein images are reconstructed. See also rest of reference.]; 
	applying one or more curve fitting algorithms to the multi-echo images to generate a water-only T1 map and a proton density fat fraction (PDFF) measurement using the magnetization recovery curve [Section 2.2 wherein fitting is performed and water-only T1 map and PDFF are determined. See also Purpose on P. 621. See Fig. 3(a), wherein curve fitting is performed and corresponding the description. See also Page 623, which teaches signal evolution fitting. Pages 624-628 and 632 which also teaches fitting. See also rest of reference.].

Regarding claim 2, Marty further teaches wherein the magnetization recovery curve is sampled uniformly for each TE [Section 2.1 wherein golden angle acquisition was used to have uniform coverage of k-space. See also rest of reference.].

Regarding claim 10, Marty further teaches wherein the preparation pulse is an inversion recovery pulse. [Fig. 1A, wherein an inversion pulse is shown. See also rest of reference.].

Regarding claim 12, the same reasons for rejection as claim 1 above also apply to this claim. Claim 12 is merely the apparatus version of method claim 1. 

Regarding claim 13, the same reasons for rejection as claim 2 above also apply to this claim. Claim 13 is merely the apparatus version of method claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Marty, in view of Wang ("High-resolution myocardial T1 mapping using single-shot inversion recovery fast low-angle shot MRI with radial undersampling and iterative reconstruction.").

Regarding claim 3, Marty teaches the limitations of claim 1, which this claim depends from.
	However, Marty is silent teaching wherein the magnetization recovery curve is divided into an initial part and a remaining part; the magnetization recovery curve is sampled using an adaptive non-uniform multi-echo -15-ATTORNEY REF. NO. 2020P0272USPATENT sampling scheme where (a) the initial part of the magnetization recovery curve is sampled using a subset of the plurality of radial readouts and (a) the remaining part of the magnetization recovery curve is sampled using all of the plurality of radial readouts.
	Wang, which is also in the field of MRI, teaches wherein the magnetization recovery curve is divided into an initial part and a remaining part [See annotated Figure 1 which separates the initial and remaining parts.];

    PNG
    media_image1.png
    187
    422
    media_image1.png
    Greyscale


	the magnetization recovery curve is sampled using an adaptive non-uniform multi-echo -15-ATTORNEY REF. NO. 2020P0272USPATENT sampling scheme where (a) the initial part of the magnetization recovery curve is sampled using a subset of the plurality of radial readouts [See Fig. 1, wherein some of the initial section is discarded and therefore, only a subset is used. See also rest of reference.]and (a) the [See Fig. 1, wherein the very last accepted section of the magnetization is accepted and therefore, sampled and used. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Wang because both Marty and Wang teach using FLASH pulse sequences with radial k-space trajectories in MRI and Wang teaches that it is known to use iterative reconstruction methods when performing FLASH pulse sequences with radial k-space trajectories [Wang – Introduction section].

Regarding claim 5, Marty teaches the limitations of claim 1, which this claim depends from.
	Marty further teaches wherein the under-sampled k-space data is reconstructed  [Section 2.1 wherein images are reconstructed using grouped together spokes. See also rest of reference.].
	However, Marty is silent in teaching using one or more iterative reconstruction algorithms.
	Wang, which is also in the field of MRI, teaches using one or more iterative reconstruction algorithms [See Introduction section and rest of reference which teaches iterative reconstruction.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Wang because both Marty and Wang teach using FLASH pulse sequences with radial k-space trajectories in MRI and Wang  [Wang – Introduction section].

Regarding claim 14, the same reasons for rejection as claim 3 above also apply to this claim. Claim 14 is merely the apparatus version of method claim 3. 

Regarding claim 16, the same reasons for rejection as claim 5 above also apply to this claim. Claim 16 is merely the apparatus version of method claim 5. 

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Marty, in view of Mozes (“Mapping tissue water T1 in the liver using the MOLLI T1 method in the presence of fat, iron and B0 inhomogeneity”).

Regarding claim 6, Marty teaches the limitations of claim 1, which this claim depends from.
	Marty further teaches wherein the fitting algorithms generate a T2 measurement with the water-only T1 and the PDFF measurement [Section 2.2 wherein fitting is performed and water-only T1 map and PDFF are determined. See also Purpose on P. 621. See Section 2.5, Table 1, and rest of reference which teaches determining T2. See Fig. 3(a), wherein curve fitting is performed and corresponding the description. See also Page 623, which teaches signal evolution fitting. Pages 624-628 and 632 which also teaches fitting. See also rest of reference.].

	Mozes, which is also in the field of MRI, teaches determining T2* [See Fig. 1, wherein T2* is determined. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Mozes because Marty and Mozes both teach methods for determining relaxation parameters and proton density fat fraction parameters [Mozes – See Fig. 1] and Mozes teaches that it is known in the art to acquire T2* when imaging livers of patients [Mozes - p. 1-2] and to determine water T1 [Mozes – Fig. 1 and rest of reference], wherein similarly Marty teaches determined water T1. 

Regarding claim 7, Marty and Mozes teach the limitations of claim 6, which this claim depends from.
	Marty further teaches wherein the fitting algorithms comprise: using a fat-water separation algorithm to quantify the PDFF measurement, the T2 measurement, and a water magnetization measurement at each inversion time (TI) [Section 2.2 wherein fitting is performed and water-only T1 map and PDFF are determined. See also Section 2.6 Purpose on P. 621. See also rest of reference.]; generating the water-only T1 map by fitting the water magnetization measurement [Section 2.2 wherein fitting is performed and water-only T1 map and PDFF are determined. See also Section 2.6 Purpose on P. 621. See also rest of reference.].
	However, Marty is silent in teaching determining T2*.
	Mozes, which is also in the field of MRI, teaches determining T2* [See Fig. 1, wherein T2* is determined. See also rest of reference.].
[Mozes – See Fig. 1] and Mozes teaches that it is known in the art to acquire T2* when imaging livers of patients [Mozes - p. 1-2] and to determine water T1 [Mozes – Fig. 1 and rest of reference], wherein similarly Marty teaches determined water T1.

Regarding claim 8, Marty and Mozes teach the limitations of claim 6, which this claim depends from.
	Marty further teaches wherein the fat-water separation algorithm is parameterized by a background field map is estimated once using the under-sampled k-space data corresponding to a last TI time (Tlmax) [P. 627-628, wherein the MRF T1-FF pulse sequences were used to acquire the Δf maps. The MRF T1-FF pulse sequence is shown in Fig. 1 and includes multiple inversion times. Therefore, the last inversion time is used to acquire the Δf maps. See also rest of reference.].

Regarding claim 9, Marty and Mozes teach the limitations of claim 6, which this claim depends from.
	Marty is silent in teaching the limitations of claim 9.
	Mozes, which is also in the field of MRI, teaches wherein the fitting algorithms comprise: identifying a subset of the multi-echo images corresponding to a last TI time (TImax) [See Fig. 1, wherein all the inversion time information is used. See also Section 2.1.2 section which teaches acquiring the images at the different inversion times.];
	using a fat-water separation algorithm to quantify the PDFF measurement, the T2* measurement, and a water magnetization measurement at TImax based on the subset of the multi- echo images [See Fig. 1, PDFF and T2* map is acquired. The water T1 is determined based on exact inversion time information. See also Section 2.1.2 section which teaches acquiring the images at the different inversion times.];  -16-ATTORNEY REF. NO. 2020P0272USPATENT 
	generating the water-only T1 map by fitting the water magnetization measurement using the PDFF measurement and the T2* measurement as priors [See Fig. 1, PDFF and T2* map is acquired and used to determine the corrected T1. The abstract teaches that water T1 is determined in this method. The water T1 is determined based on exact inversion time information. See also Section 2.1.2 section which teaches acquiring the images at the different inversion times.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Mozes because Marty and Mozes both teach methods for determining relaxation parameters and proton density fat fraction parameters [Mozes – See Fig. 1] and Mozes teaches that it is known in the art to acquire T2* when imaging livers of patients [Mozes - p. 1-2] and to determine water T1 [Mozes – Fig. 1 and rest of reference], wherein similarly Marty teaches determined water T1.

Regarding claim 17, the same reasons for rejection as claim 6 above also apply to this claim. Claim 17 is merely the apparatus version of method claim 6. 

Regarding claim 18, the same reasons for rejection as claim 7 above also apply to this claim. Claim 18 is merely the apparatus version of method claim 7. 

Regarding claim 19, the same reasons for rejection as claim 8 above also apply to this claim. Claim 19 is merely the apparatus version of method claim 8. 

Regarding claim 20, the same reasons for rejection as claim 9 above also apply to this claim. Claim 20is merely the apparatus version of method claim 9. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Marty, in view of Feiweier (US 2018/0204045).

Regarding claim 11, Marty teaches the limitations of claim 1, which this claim depends from.
	Marty further teaches wherein the preparation pulse is an inversion recovery pulse. [Fig. 1A, wherein an inversion pulse is shown. See also rest of reference.].
	However, Marty is silent in teaching wherein the preparation pulse is a saturation pulse.
	Feiweier, which is also in the field of MRI, teaches wherein the preparation pulse is a saturation pulse [¶0016].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Marty and Feiweier because both [Feiweier - ¶0016].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896